Citation Nr: 1803476	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened and denied on the merits the claim seeking entitlement to service connection for an eye condition (now claimed as a left eye condition).  

In December 2014, the Board reopened the claim and remanded it for further development.  When this case was most recently before the Board in March 2017, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The RO granted service connection for right foot corns and callosities in an August 2017 rating decision.  This was considered a full grant of benefits.  Therefore, this issue is no longer before the Board.  


FINDING OF FACT

A left eye disability was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records, examinations and opinions have been obtained.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012).

Service treatment records reveal no eye disability upon entrance.  A September 1980 record notes treatment for left eye pain with a red spot in the Veteran's left eye and left lower eyelid lesion.  The Veteran reported hitting his eye on the end of his bed approximately two months prior to the medical visit.  In November 1980, eye irritation is documented.  In December 1980, an ophthalmologist diagnosed the Veteran with small persistent left eye lid chalazion.  An updated separation physical examination referenced that a left eye inferior lid lesion was present for three months.  The December 1980 ophthalmologist consultation indicated vision to be 20/20 in both eyes.  There was a chalazion noted in the left eye but no treatment was indicated or any follow-up needed.  

In October 2010, the Veteran was afforded a VA examination for his left eye.  The claims file was not available for review by the examiner and therefore, the opinion included in the report was found inadequate by the Board.  During the examination, the Veteran reported that he had been poked in the eye by a broomstick prior to service.  He reported that he fell and struck his head on a hard edge during service.  He also reported occasional blurred vision and that he has a piece of metal stuck in his lower lid.  Upon examination, the only eye disorder found was a diagnosis of presbyopia.  There were no signs of trauma.  Although there was a history of an x-ray showing metal in the lower lid, the examiner was unable to see the metal which means it was under the skin level.  The examiner concluded that there was no way for him to determine how the metal got into his eyelid or where it came from.

The Board remanded the case so that a physician could provide an opinion after reviewing the Veteran's claims file.

In May 2015, a physician provided an opinion regarding the Veteran's eye disability.  The physician found that the only eye related injuries were limited to the October 2010 VA examination and follow-up with that physician.  Otherwise, there was no history of an injury to either eye or any rationale for a service-connected injury to either eye.  There was no history documented in the service treatment records of an event on active duty that explained the foreign metallic appearing body seen on the x-ray view of the left eyelid.  The metallic foreign body in the left eyelid was most likely due to the known broomstick injury which the Veteran stated occurred prior to military service.  The Veteran reported blurred vision at times and that he had a piece of metal stuck in his lower left eyelid.  Visual acuity was 20/20 in each eye at distance and 20/100 in each eye at near.  The physician concluded that the Veteran had presbyopia which was age-related.  There were no signs of trauma on the eye examination.  There was a history of an x-ray showing metal in the lower lid but it was not possible to see any foreign body or metallic object in the left lower lid or the right lower lid which indicated that it was beneath the skin.  The examiner found that it was not possible to determine how this metallic appearing foreign body became lodged in the eyelid.  He noted that a metallic foreign body chronically retained in the eyelid had no effect on vision.

The Board remanded the case so that the physician could discuss the evidence of treatment for the Veteran's left eye included in the service treatment records.
 
After reviewing the claims file including the prior VA eye examination, in June 2017 a physician provided an opinion that it was less likely than not that any current left eye disorder was related to service.  The physician further noted that the Veteran's claimed left eye disability was less likely as not caused by or etiologically related to any active duty incident, including left eye treatment noted in the service treatment records from September 1980 to December 1980.  The examiner noted the diagnosis of chalazion during service.  The examiner explained that this occurs when a tear gland on the eyelid is obstructed.  Small chalazia often resolve without intervention.  The physician opined that the complaints noted during treatment documented in the service treatment records are less likely than not related to any current eye condition in this Veteran.  The treatment and descriptions noted in the service treatment records were self-limited conditions which did not warrant any specific treatment or documented by the Ophthalmologist who evaluated the Veteran in December of 1980.  The physician further noted that the Veteran's medical records including  those in the claims file did not show a current left eye disorder.  If there was a current left eye disorder, it would be less likely as not related to service because the treatment and descriptions noted for the Veteran's left eye in the service treatment record were all self-limited conditions.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed left eye disability.  There is a lack of credible evidence of pathology since the Veteran's military service.  Although the Veteran was treated for an eye condition during service, the June 2017 physician explained that treatment for the left eye during service was all for self-limited conditions.  The Veteran claims that the piece of metal shown on x-ray is related to service, but he has not explained how this occurred.  During the VA examination, he reported being poked in the eye with a broomstick prior to service.  The examination of the eye itself did not show trauma.  As outlined above, the Veteran has a current diagnosis of metal in his eyelid and presbyopia.  The 2010 examiner and the physician who provided the follow-up opinions have found presbyopia to be age-related.  The 2010 examiner noted that the Veteran had metal in his eyelid and that this was shown on x-ray.  It is unclear whether the metal in the eyelid diagnosis was made based on the history from the Veteran or a review of the x-ray itself.  Either way, the May 2015 and June 2017 opinions note that it was less likely as not that any current eye disability was related to service.  As indicated above, the Veteran has also not provided information about how the metal in his eye is related to his military service.  The claimed disability, a piece of metal in eyelid, does not appear to be present during service, and the first complaints referable to this claimed disability dates to many years following service.  The Board acknowledges the Veteran's statements that he has blurred vision at times, but the physician explained that a metal piece in the eyelid that is below the skin cannot cause blurred vision.  Even if the Veteran were competent to testify to the etiology of his blurred vision, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has reported metal in his left eyelid and presbyopia, the record does not contain competent evidence which relates these claimed disabilities to any incident of service.  The June 2017 opinion explains that although the Veteran was treated for an eye problem during service, it was self-limiting and unrelated to his current claimed eye disabilities. 

For these reasons, the Board concludes that the claim of entitlement to service connection for a left eye disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left eye disability is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


